DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alberto Araiza (Reg No. 60,621) on 3/17/2022.

The application has been amended as follows: 
1.	(Currently Amended) A system configured to provision network slices to multiple wireless devices within wireless networks of wireless service providers, the system comprising:
one or more radio modules configured to communicate with multiple wireless devices in one [[of]] or more of the wireless networks;
at least one processor coupled to the one or more radio modules; and 
at least one non-transitory memory, coupled to the at least one processor, and storing instructions for:
receiving multiple requests for multiple network slices from the multiple wireless devices including a first request from a first wireless device associated with a first wireless service provider and a second request from a second wireless device associated with a second wireless service provider,
wherein the first request includes network slice selection assistance information (NSSAI) having first single network slice selection assistance information (S-NSSAI) values including a first slice service type (SST) value and a first slice differentiator (SD) value, and 
wherein the second request includes NSSAI having second S-NSSAI values including a second SST value and a second SD value; and
in response to the multiple requests:
first and second network slices with first and second wireless service providers, respectively; and
associating the first and second network slices to the one or more radio modules,
wherein the first and second wireless service providers are independent wireless service providers that each own and manage separate wireless networks.

2.	(Currently Amended) The system of claim 1, wherein two or more of the wireless networks of two or more of the wireless service providers are configured to wirelessly communicate with one radio module of the one or more radio modules.

4.	(Currently Amended) The system of claim 1, further comprising:
one or more antennas; and a system controller configured to allocate the one or more antennas to the one or more radio modules based on a stored configuration information. 

5.	(Currently Amended) The system of claim 1, wherein each one of the multiple network slices comprises a unique slice differentiator and the one or more network slices is associated with one or more wireless devices operating in the same or in a different tracking area.

6.	(Currently Amended)  The system of claim 1, wherein each one of the multiple network slices comprises a same slice differentiator and the one or more network slices is associated with one or more wireless devices operating in different tracking areas.

8.	(Currently Amended) The system of claim 1, wherein each one of the multiple network slices comprise at least one of a slice service type and a slice differentiator.

9.	(Currently Amended) The system of claim 8, wherein the slice service type defines a network characteristic of [[the]] a network slice, and wherein the network 

10.	(Currently Amended) The system of claim 1, wherein the non-transitory memory is further configured to store instructions for associating a slice service type value to a particular network slice of the multiple network slices, and wherein the multiple wireless devices are configured with the slice service type value.

11.	(Currently Amended) The system of claim 10, wherein the slice service type value identifies a particular wireless service provider and a network slice resource configuration for the particular wireless service provider.

12.	(Currently Amended) The system of claim 10, wherein the particular network slice is associated with a particular radio module configured for unlicensed frequency operation, and the a particular wireless device[[s]] associated with [[the]] a particular wireless service provider [[are]] is configured with a slice differentiator value that is different from a slice differentiator value associated with wireless devices associated with a different wireless service provider.

13.	(Currently Amended) A computer-readable medium storing instructions that, when executed by a processor in a computing system, cause the computing system to perform a method of provisioning network resource slices to wireless devices, the method comprising:
receiving [[a]] multiple requests for multiple network resource slices from multiple wireless devices including a first request from a first wireless device associated with a first wireless service provider and a second request from a second wireless device associated with a second wireless service provider, 
wherein each of the wireless devices is configured to operate on a wireless network associated with independent of each other, 
wherein the first request includes network slice selection assistance information (NSSAI) having first single network slice selection assistance information (S-NSSAI) values including a first slice service type (SST) value and a first slice differentiator (SD) value, and 
wherein the second request includes NSSAI having second S-NSSAI values including a second SST value and a second SD value; and 
provisioning a first network resource slice to the first wireless device and a second network resource slice[[s]] to the second multiple requests, 
wherein each of the first and second network resource slices is adapted for each one of the first and second network operators, respectively.

14.	(Canceled)

15.	(Canceled) 

16.	(Currently Amended) The method of claim 13, 



wherein the first network resource slice and the second network resource slice are adapted for a same type of service defined by the first SST value, and

wherein the service characteristic of the first network resource slice is based on the first SD value and the service characteristic of the second network resource slice is based on the second SD value.

21.	(Canceled)

Allowable Subject Matter
Claims 1-13, 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…receiving multiple requests for multiple network slices 
from the multiple wireless devices including a first request from a first wireless device associated with a first wireless service provider and a second request from a second wireless device associated with a second wireless service provider, wherein the first request includes network slice selection assistance information (NSSAI) having first single network slice selection assistance information (S-NSSAI) values including a first slice service type (SST) value and a first slice differentiator (SD) value, and wherein the second request includes NSSAI having second S-NSSAI values including a second SST value and a second SD value; and in response to the multiple requests: associating first and second network slices with the first and second wireless service providers, respectively; and associating the first and second network slices to the one or more radio modules, wherein the first and second wireless service providers are independent wireless service providers that each own and manage separate wireless networks.” as required in independent claim 1 (similarly, independent claims 13 and 18).


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645  
March 17, 2022